DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 33-38 and 40-49 are rejected under 35 U.S.C. 103.
Claims 1-32 and 39 are cancelled.
Response to Arguments
Applicant’s claim amendment overcome the claim objection of claim 35.
Applicant’s arguments with respect to the claims have been considered but are moot in view of new ground of rejection.
Claim Objections
Claims 33 and 34 are objected to because of the following informalities:  
In line 5 of claim 33, please change “the cortical grey matter” to “a cortical grey matter”
In line 5 of claim 34, please change “the cortical grey matter” to “a cortical grey matter”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 33-36, 40 and 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Avinash et al. (US 2009/0292478 found in IDS dated 12/08/2020), and further in view of Chase et al. (US 2016/0061917).
Regarding claims 33 and 34, Avinash teaches a computer-implemented method of deriving a signature pattern from one or more parameters in a region of the brain of a subject (e.g. figures 8, 12 and 15, paragraphs [0056] and [0068]- [0069]), the method comprising the steps of: 
(a) comparing one or more measurements obtained from a region of the brain of the subject, or values derived therefrom, with a reference set of measurements or values derived therefrom from corresponding regions of brains of control subjects with defined parameters (e.g. figures 8, 12 and 15 and paragraphs [0056] and [0068]- [0069], compare patient and reference image data), thereby 
(b) obtaining, based on the comparison, measurements of one or more parameters in the region of the brain of the subject (e.g. figures 12 and 15 and paragraphs [0068] and [0069], differences represent deviation of the patient from normal individuals), and 
(c) deriving a signature pattern from the obtianed measurements of the one or more parameters in the region of the brain of the subject (e.g. figures 8, 12 and 15 and paragraphs [0056], [0068]-[0069] and [0078], patient image deviation which may be used to further generate images as shown in figure 15 for visual representation); and
wherein the signature pattern comprises one or more parameters that are indicative of the type or stage and/or severity of a disease of the brain of the subject (e.g. abstract and paragraphs [0006]-[0007]).
However, Avinash is silent with regard to diffusion MRI measurements of minicolumn-based parameters obtained from the cortical grey matter of the subject’s brain or values derived therefrom; and wherein the signature pattern comprises one or more minicolumn-based parameters that are indicative of the type or stage and/or severity of a cognitive disorder in the subject.
Chase teaches diffusion MRI measurements of minicolumn-based parameters obtained from the cortical grey matter of the subject’s brain or values derived therefrom (e.g. paragraphs [0112] and [0201], “…measuring changes in gray matter with dementia onset. (…”Diffusion imaging changes in grey matter in Alzheimer’s disease…”)”); and wherein the signature pattern comprises one or more minicolumn-based parameters that are indicative of the type or stage and/or severity of a cognitive disorder in the subject (e.g. paragraphs [0109], [0169] and [0197]-[0199], neurologic disorder according neurologic minicolumn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Avinash by applying the teaching of Chase to explicitly have the diffusion MRI measurements of minicolumn-based parameters obtained from the cortical grey matter of the subject’s brain or values derived therefrom; and wherein the signature pattern comprises one or more minicolumn-based parameters that are indicative of the type or stage and/or severity of a cognitive disorder in the subject, for the purpose of enabling robust measure of very small scale displacements and providing intricate information about particular region of the brain (e.g. Chase, paragraph [0201]).
Regarding claim 35, Avinash teaches a computer implemented method of staging and/or predicting the severity of a cognitive disorder in a subject (e.g. figures 6, 8, 10, 12 and 15, paragraph [0056]), the method comprising: 
(a) deriving a first signature pattern from one or more diffusion measurements of one or more parameters in two or more regions of a brain of the subject (e.g. abstract, figures 8 and 15 and paragraphs [0058], [0068], [0074] and [0078], a first patient deviation map corresponding images of regions of a human brain as shown in figures 6 and 15 for visual representation);
(b) comparing said first signature pattern to a known corresponding signature pattern derived from one or more control subjects (e.g. abstract, figures 8, 10 and 15, paragraph [0074], compare a first patient deviation map to corresponding reference deviation map); and/or 
(c) deriving a second signature pattern from two or more parameters in one or more regions of the brain of the subject (e.g. abstract, figures 7-8 and 15 and paragraphs [0054], [0058], [0068], and [0078], a second patient deviation map corresponding images of regions of a human brain as shown in figures 6 and 15 for visual representation based on cortical thickness and/or cerebral blood flow rate and brain surface as described in paragraph [0052]) and 
(d) comparing the second signature pattern to a signature pattern derived from one or more control subjects (e.g. abstract, figures 8, 10 and 15, compare a second patent deviation map to corresponding reference deviation map).
wherein the signature pattern comprises one or more parameters that are indicative of the type or stage and/or severity of a disease of the brain of the subject (e.g. abstract and paragraphs [0006]-[0007]).
However, Avinash is silent with regard to one or more diffusion measurements of one or more minicolumn-based parameters obtained from the cortical grey matter of the subject’s brain or values derived therefrom; and wherein the first and/or second signature pattern comprises one or more minicolumn-based parameters that are indicative of the type or stage and/or severity of a cognitive disorder in the subject.
Chase teaches one or more diffusion MRI measurements of minicolumn-based parameters obtained from the cortical grey matter of the subject’s brain or values derived therefrom (e.g. paragraphs [0112] and [0201], “…measuring changes in gray matter with dementia onset. (…”Diffusion imaging changes in grey matter in Alzheimer’s disease…”)”); and wherein the signature pattern comprises one or more minicolumn-based parameters that are indicative of the type or stage and/or severity of a cognitive disorder in the subject (e.g. paragraphs [0109], [0169] and [0197]-[0199], neurologic disorder according neurologic minicolumn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Avinash by applying the teaching of Chase to explicitly have the one or more diffusion measurements of one or more minicolumn-based parameters obtained from the cortical grey matter of the subject’s brain or values derived therefrom; and wherein the first and/or second signature pattern comprises one or more minicolumn-based parameters that are indicative of the type or stage and/or severity of a cognitive disorder in the subject, for the purpose of enabling robust measure of very small scale displacements and providing intricate information about particular region of the brain (e.g. Chase, paragraph [0201]).
Regarding claims 36 and 49, combination of Avinash and Chase teaches wherein the signature pattern is derived by: 
(a) comparing one or more diffusion MRI measurements of one or more minicolumn-based parameters obtained from two or more regions region of the brain of the subject, or values derived therefrom, with a reference set of diffusion MRI measurements of minicolumn-based parameters, or values derived therefrom from corresponding regions of brains of control subjects with defined minicolumn-based parameters; 
(b) obtaining, based on the comparison, measurements of the one or more minicolumn-based parameters in the two or more regions of the brain of the subject (e.g. as rejected in claim 35 above, please see rejection of claim 35 above for details), and 
(c) deriving the first signature pattern from the measurements of the one or more minicolumn-based parameters in the two or more regions of the brain of the subject (e.g. as rejected in claim 35 above, please see rejection of claim 35 above for details). 
Regarding claim 40, combination of Avinash and Chase teaches wherein the values are derived from one or more voxels (e.g. Avinash, paragraph [0069] and [0074], voxels).
Regarding claim 45, combination of Avinash and Chase teaches a system or apparatus comprising at least one processing means (e.g. Avinash, figure 1, paragraphs [0035]-[0036]) arranged to carry out the steps of a method as claimed in claim 33 (e.g. as rejected in claim 33). 
Regarding claims 46-48, combination of Avinash and Chase teaches a carrier bearing software comprising instructions for configuring a processor (e.g. Avinash, figure 1, paragraphs [0035]-[0036]) to carry out the steps of a method as claimed in claim 33 (e.g. as rejected in claim 33).
Claims 37-38 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Avinash et al. (US 2009/0292478 found in IDS dated 12/08/2020) in view of Chase et al. (US 2016/0061917 found in IDS dated 12/08/2020), and further in view of James et al. (US 2014/0303487 found in IDS dated 12/08/2020).
Regarding claim 37, combination of Avinash and Chase is silent with regard to wherein the one or more diffusion MRI measurements comprise perpendicular diffusivity, mean minicolumn diffusivity, radial diffusivity, minicolumn width, fractional anisotropy, grey matter density or angle of columnar deviation.
James teaches one or more diffusion MRI measurements comprise perpendicular diffusivity, mean minicolumn diffusivity, radial diffusivity, minicolumn width (e.g. James, paragraph [0075], columnar spacing and width), fractional anisotropy, grey matter density or angle of columnar deviation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Avinash and Chase by applying the teaching of James to explicitly have wherein the one or more diffusion MRI measurements comprise perpendicular diffusivity, mean minicolumn diffusivity, radial diffusivity, minicolumn width, fractional anisotropy, grey matter density or angle of columnar deviation, for the purpose of using Diffusion Tensor imaging or in combination to assess/diagnose and monitor tissue changes in the patient’s brain (e.g. paragraph [0079]).
Regarding claim 38, combination of Avinash, Chase and James teaches wherein the minicolumn-based parameters are selected from the group consisting of minicolumn width (e.g. James, paragraph [0075], columnar spacing and width), minicolumn spacing (e.g. James, paragraph [0075], claim 17, columnar spacing and width), axonal fibre bundle width, axonal fibre bundle spacing, dendritic fibre bundle width, dendritic fibre bundle spacing, minicolumn core width, and minicolumn peripheral neuropil space.
Regarding claim 41, combination of Avinash, Chase and James teaches wherein the one or more diffusion MRI measurements comprises perpendicular diffusivity, mean minicolumn diffusivity, radial diffusivity, minicolumn width, fractional anisotropy, grey matter density or angle of columnar deviation (e.g. James, figure 12, paragraph [0076], claim 17).
Regarding claim 42, combination of Avinash, Chase and James teaches wherein the minicolumn-based parameter measurements are obtained from one or more different regions of the cortical grey matter of the brain, preferably two or more, three or more, four or more, five or more, six or more, seven or more, or eight or more different regions of the cortical grey matter of the brain, or most preferably five or more different regions of the cortical grey matter of the brain (e.g. Avinash, figures 7-8 and 15 and paragraphs [0054], [0058], [0068], and [0078], patient image deviation which may be used to further generate images of regions of a human brain as shown in figures 6 and 15 for visual representation based on cortical thickness and/or cerebral blood flow rate and brain surface as described in paragraph [0052]).
Regarding claim 43, combination of Avinash, Chase and James teaches wherein the minicolumn-based parameter measurements are obtained from or derived from one or more regions or layers of the cortex of the brain, preferably from cortical layer 3, cortical layer 5, or cortical layers 4-6 (e.g. James, figure 12, 3 orthogonal views of the cerebral cortex corresponding 3 cortical layers).
Regarding claim 44, combination of Avinash, Chase and James teaches wherein the minicolumn-based parameter measurements are obtained from or derived from one or more brain regions selected from the group consisting of parahippocampal gyrus (PHG) (e.g. James, figure 7, paragraph [0052]), fusiform gyrus (Fusi), dorsolateral prefrontal cortex area 9 (dIPFC), Heschl’s gyrus (HG), planum temporale (PT), inferior parietal lobule (IPL), middle temporal gyrus (MTG), the primary visual cortex (VI; area 17), orbitofrontal cortex and the primary motor cortex.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858



/Patrick Assouad/           Supervisory Patent Examiner, Art Unit 2858